Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election of the species of Group I, Figures 1-4 and indication that claims 1-6 and 8-15 read on the elected species.  Claim 7 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Applicant’s traversal is on the ground(s) that “Applicant submits that the Office Action fails to set forth how any search and/or examination of Groups I, II, and III would pose a serious burden on the Examiner” and “As Section 803 of the MPEP … or a different field of search.” are noted.  They are not found persuasive because the different features of the species would require the use of different search queries which would pose a burden to the Examiner since the species are independent and distinct from each other as indicated in the Requirement.  Also, Applicant recites the Section 803 of the MPEP, however, the Section 803 also indicates “… or a different field of search as defined in MPEP § 808.02.” which is directed to a different invention then the Examiner must provide by appropriate explanation why the inventions are independent or distinct as indicated by the Applicant in the remarks.  However, the Election/Restriction Requirement of the instant Patent Application is directed to species and there is no requirement by the Examiner to provide that the Groups identified are classified in different classes and explanation of each Group as argued by the Applicant. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in France on 05/09/2017. It is noted, however, that Applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, the phrases “a low initial position” and “a high final position” appear are double recitation of claim 1.  In claim 14, the phrases “and configure to receive a tubular cartridge … to be mixed” and “to cooperate with the tubular cartridge”  define the system in reference to a tubular cartridge which is undefined and has not been positively claimed rendering the claims vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  In claim 15, the phrases “adapted to cooperate with a tubular bottle … comprising a base sealed by a cap” and “adapted to perforate the cap … an injection position” define the system in reference to a tubular bottle which is undefined and has not been positively claimed rendering the claims vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wayne et al. (7,252,091; hereinafter Wayne).  Wayne discloses a system (30) for mixing two cosmetic products, the system comprising a tubular bottle (38) defining a first reservoir adapted to contain a first product to be mixed and a tubular cartridge (34) defining a second reservoir adapted to contain a second product to be mixed.  The tubular bottle extending axially along a main axis from an upper end forming a distribution orifice (58-68) to a lower end (56), and a base (36, 56) seals the lower end of the tubular bottle and the base comprises an inlet orifice (Fig. 3) communicating with the first reservoir and the inlet orifice is sealed by a cap (36, 50).  The tubular cartridge extending axially along the main axis from an upper end (the top end disposed adjacent to the threaded 48) forming an injection orifice for the second product to a lower end, a retaining device (48) adapted to retain the tubular cartridge on the tubular bottle in an injection position in which the first reservoir communicates with the second reservoir via the inlet orifice of the base and the injection orifice of the tubular cartridge.  Wayne further discloses the tubular cartridge comprises a perforator (40) having an upper edge adapted to perforate the cap when the tubular cartridge occupies the injection position, and the perforator axially .
As to claim 5, Wayne further discloses the retaining device comprises a thread (48) as claimed.
As to claim 6, Wayne discloses the lower end of the tubular cartridge comprises a drive ring (the peripheral wall of the end cap 32) secured in movement to the tubular cartridge and which is provided to allow a user to screw the tubular cartridge on the base of the tubular bottle.
As to claims 9-10, Wayne discloses the injection device (32) is a piston as claimed and the piston is slidably mounted axially between the low initial position (Fig. 3) and a high final position (Fig. 4) in order to push the second product through the injection orifice as claimed.
As to claim 12, Wayne further discloses a removable plug (36) adapted to seal the tubular cartridges.
As to claim 14, Wayne discloses a system (30) comprising a tubular bottle (38) defining a first reservoir adapted to contain a first product to be mixed, the tubular bottle extending axially along a main axis from an upper end forming a distribution orifice (58-68) to a lower end (56), and an inner base (36, 50, 56) seals the lower end of the tubular bottle and the inner base comprises an inlet orifice (Fig. 2 shows the threads 56 disposed around the inner orifice) communicating with the first reservoir and the inlet orifice is sealed by a cap (36, 50).
As to claim 15, Wayne discloses a system (30) comprising a tubular cartridge (34) defining a second reservoir adapted to contain a second product to be mixed, the tubular cartridge extending axially along the main axis from an upper end (the top end disposed adjacent to the threaded 48) forming an injection orifice for the second product to a lower end (32, 46), a perforator (40) .

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De LaForcade (6,474,861).  
As to claim 14, De LaForcade discloses a system (1) comprising a tubular bottle (2) defining a first reservoir adapted to contain a first product (L) to be mixed, the tubular bottle extending axially along a main axis from an upper end forming a distribution orifice (3-7) to a lower end (15), and an inner base (14, 20) seals the lower end of the tubular bottle and the inner base comprises an inlet orifice communicating with the first reservoir and the inlet orifice is sealed by a cap (20).
As to claim 15, De LaForcade discloses a system (1) comprising a tubular cartridge (13, 14, 20, 30) defining a second reservoir adapted to contain a second product (P) to be mixed, the tubular cartridge extending axially along the main axis from an upper end (16) forming an injection orifice (40) for the second product to a lower end (24), a perforator (41) having an upper edge and the perforator axially surmounting the injection orifice of the tubular cartridge, and an injection device (30) which seals the lower end of the tubular cartridge and which is movably mounted between a low initial position (Fig. 2A) and a high final position (Fig. 2C) in order to push the second product through the injection orifice of the tubular cartridge from the second reservoir to the first reservoir.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Gueret (5,692,644).  
As to claim 14, Gueret discloses a system comprising a tubular bottle (1) defining a first reservoir adapted to contain a first product (16) to be mixed, the tubular bottle extending axially along a main axis from an upper end forming a distribution orifice (2-3) to a lower end, and an inner base (5, 8) seals the lower end of the tubular bottle and the inner base comprises an inlet orifice (7) communicating with the first reservoir and the inlet orifice is sealed by a cap (8).
As to claim 15, Gueret discloses a system comprising a tubular cartridge (4-13) defining a second reservoir adapted to contain a second product (17) to be mixed, the tubular cartridge extending axially along the main axis from an upper end forming an injection orifice (7) for the second product to a lower end (10b), a perforator (15) having an upper edge and the perforator axially surmounting the injection orifice of the tubular cartridge, and an injection device (9, 11, 13) which seals the lower end of the tubular cartridge and which is movably mounted between a low initial position (Fig. 1) and a high final position (Fig. 2) in order to push the second product through the injection orifice of the tubular cartridge from the second reservoir to the first reservoir.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayne in view of De LaForcade (6,474,861) and/or Gueret (5,692,644).  
As to claim 3, Wayne discloses the system as above having most of the limitations of the claims except for the base is internal to the tubular bottle.  De LaForcade teaches a system (1) for mixing two products comprising a tubular bottle (2) defining a first reservoir adapted to contain a first product (L) to be mixed, the tubular bottle extending axially along a main axis from an upper end (3-7) forming a distribution orifice to a lower end (15), and a base (14, 20, 21) is internal to the tubular bottle which seals the lower end of the tubular bottle and which comprises an inlet orifice communicating with the first reservoir and the inlet orifice is sealed by a cap (20, 21).  Gueret teaches a system for mixing two products comprising a tubular bottle (1) defining a first reservoir adapted to contain a first product (16) to be mixed, the tubular bottle extending axially along a main axis from an upper end (2-3) forming a distribution orifice to a lower end (5), and a base (4, 8) is internal to the tubular bottle which seals the lower end of the tubular bottle and which comprises an inlet orifice (7) communicating with the first reservoir and the inlet orifice is sealed by a cap (8).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of De LaForcade and/or Gueret to modify the system of Wayne so the system is constructed with the base is internal to the tubular bottle for better sealing the inlet orifice.
As to claim 4, De LaForcade or Gueret teaches the cap is disposed at the upper end of the base.
.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736